DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5,9-11,14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida Akio (JP 2017-126868).
Regarding claim 1, Ishida discloses an information processing apparatus (e.g., fig. 2), comprising; a processor that switches between display of a first real space image and display of a second real space image by performing switching processing (e.g., paragraphs 0036,0064-0066) on a basis of metadata related to the switching between the display of the first real space image and the display of the second real space image (e.g., using associated data in combination with threshold value, e.g., meta data, paragraphs 0036,0048-0052), the switching processing corresponding to an angle of view of the first real space image, the first real space image being displayed on a virtual space (e.g., fig. 3, paragraphs 0041-0044,0059), the second real space image being displayed on a region including a region, in the virtual 
Regarding claim 2, Ishida discloses the information processing apparatus according to claim 1, wherein on the basis of the metadata, the processor determines whether the time has come to perform the switching processing (e.g., paragraphs 0048-0052), and the processor performs the switching processing when the time has come to perform the switching processing (e.g., paragraphs 0036,0048-0052).
Regarding claim 3, Ishida discloses the information processing apparatus according to claim 1, wherein on the basis of the metadata, the processor determines whether a switching condition for performing the switching processing is satisfied the processor performs the switching processing when the switching condition is satisfied (e.g., paragraphs 0049-0052,0056).
Regarding claims 4-5, Ishida discloses the information processing apparatus according to claim 3, wherein the switching condition includes a condition that a difference in image-capturing position, and time, between the first real space image and the second real space image is equal to or less than a specified threshold (e.g., switching the display based on the associated data, which includes GPS information, orientation information, and the imaging time for the high definition image and imaging time and thresholding in paragraphs 0019-0020,0024-0029,0049-0050).
Regarding claim 9, Ishida discloses the information processing apparatus according to claim 1, wherein the first real space image is an image captured from a specified image-capturing position in a real space (e.g., paragraph 0010-0011).
Regarding claim 10, Ishida discloses the information processing apparatus according to claim 1, wherein the second real space image is an image obtained by combining a plurality of images captured

	Regarding claim 11, Ishida discloses the information processing apparatus according to claim 1, wherein the second real space image is a full 360-degree spherical image (e.g., paragraph 0010).
	Regarding claim 14, Ishida discloses the information processing apparatus according to claim 1, wherein the metadata includes information regarding the angle of view of the first real space image (e.g., please refer to claim 1 above).
	Regarding claim 15, Ishida discloses the information processing apparatus according to claim 1, wherein the metadata includes first image-capturing information including an image-capturing position of the first real space image, and second image-capturing information including an image-capturing position of the second real space image (e.g., please refer to claims 4 and 9 above).
	Regarding claim 16, Ishida discloses the information processing apparatus according to claim 15, wherein the first image-capturing information includes an image-capturing direction and an image-capturing time of the first real space image, and the second image-capturing information includes an image-capturing time of the second real space image (e.g., GPS information, orientation information, the imaging time and date for the high definition image, and GPS information and time information for the omnidirectional image in paragraphs 0019-0020,0024-0025,0049-0050).
	Regarding claim 17, Ishida discloses the information processing apparatus according to claim 1, wherein the metadata includes information regarding a timing of performing switching processing (please refer to claim 2 above).
	Regarding claims 19-20, the limitations claimed are substantially similar to claim 1 above, and has been covered in the above claim.
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida Akio (JP 2017-126868) as applied to the above claims, in view of ASAI et al. (US 2018/0181358).
	Regarding claim 12, Ishida teaches the information processing apparatus according to claim 1, including first real space image, and processor switches between display of a specified frame image from among the plurality of frame images of the first real space image and the display of the second real space image, as discussed in the above action, and further teaches an image display method for reproduction of a moving image instead of a still image frame of a moving image when a moving image to be pasted to a still image (e.g., paragraph 0003).
Ishida is silent to clearly indicate image is a moving image and switching between display of a specified frame image from among the plurality of frame images of the first real space image and the 
display of the second real space image.
However; ASAI in the same field of endeavor (e.g., abstract, paragraphs 0005,0049-0050,0109) teaches image is a moving image and also teaches the above switching between display of a specified frame image from among the plurality of frame images.

Regarding claim 13, the combination of Ishida and ASAI teach the information processing apparatus according to claim 12, wherein the second real space image is a moving image including a plurality of frame images, and the processor switches between the display of the specified frame image of the first real space image and display of a specified frame image from among the plurality of frame
images of the second real space image (please refer to claim 12 above).
8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida Akio (JP 2017-126868) as applied to the above claims, in view of Isobe (US 2019/0007609).
	Regarding claim 18, Ishida teaches the information processing apparatus according to claim 1, wherein the processor controls the display of the first real space image and the display of the second real space image, as discussed in claim 1 above.
Ishida disclosure is related to a display, and control/switch between display; but is silent in regards to head-mounted display (HMD).
However, Isobe in the same field of display, and control/switch between display (e.g., paragraphs 0023,0068-0071) teaches the display is a head mounted display.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify and replace Ishida’s display unit, with the head mounted display, disclosed by Isobe, so that the user views video/images while wearing the display.
Allowable Subject Matter
9.	Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be 

10.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest the switching processing including; generating a restriction image in which display on a range other than a corresponding range in the second real space image is restricted, the corresponding range corresponding to the angle of view of the first real space image, and switching between the display of the first real space image and display of the restriction image, as specifies in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractlce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available

http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482